SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant |X| Filed by a Party other than the Registrant |_| Check the appropriate box: |_| Preliminary Proxy Statement. |_| Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). |_| Definitive Proxy Statement. |X| Definitive Additional Materials. |_| Soliciting Material Pursuant to Sec. 240.14a-12. BlackRock Apex Municipal Fund, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment Of Filing Fee (Check the appropriate box): |X| No fee required. |_| Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: |_| Fee paid previously with preliminary materials. |_| Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: BLACKROCK APEX MUNICIPAL FUND, INC. IMPORTANT NOTICE: SHAREHOLDER MEETING ADJOURNED TO JANUARY 14, 2011 Dear Shareholder: We recently mailed you proxy materials relating to proposals to be voted on at a Special Shareholder Meeting of BlackRock Apex Municipal Fund, Inc. (“APX”), held on Friday, December 17, 2010 at 9 am ET.This letter was sent because you held shares in the fund on the record date and we have not received your vote.The meeting has been adjourned to Friday, January 14, 2011 at 9 am ET to allow shareholders more time to submit their voting instructions. YOUR VOTE IS VERY IMPORTANT VOTING NOW HELPS AVOID UNNECESSARY COMMUNICATIONS WITH SHAREHOLDERS For the reasons set forth in the proxy materials previously mailed to you, the Board of Directors unanimously recommend that you vote for the approval of the proposals. Please vote using one of the following options: 1. VOTE ONLINE Log on to the website listed on your proxy card.Please have your proxy card in hand to access your control number (located in the box) and follow the on screen instructions. 2. VOTE BY TOUCH-TONE TELEPHONE Call the toll free number listed on your proxy card. Please have your proxy card in hand to access your control number (located in the box) and follow the recorded instructions. 3. VOTE BY MAIL Complete, sign and date the enclosed proxy card(s), then return them in the enclosed postage paid envelope. If you have any questions about the proposal, you may call Computershare Fund Services, the Fund’s proxy solicitor, toll free at 1-866-200-9096.Thank you for voting.
